Opinión disidente emitida por el
Juez Asociado Señor Rebollo López.
Está ampliamente reconocido que bajo el sistema democrático de gobierno que rige en Puerto Rico, la Rama Judicial es la máxima intérprete de nuestra Constitución así como la llamada a definir los contornos y la validez del ejer-cicio de las facultades de las otras dos ramas de gobierno. (1)
*636Estamos obligados a ejercitar la citada facultad, sin embargo, tratando siempre de mantener un “fino balance” entre los derechos y prerrogativas de cada una de las otras dos ramas.
No obstante la existencia en nuestro ordenamiento jurí-dico de un estatuto que clara y expresamente prohíbe la uti-lización, en situaciones como la presente, del recurso me-diante el cual la parte demandante acudió ante el foro judicial y del hecho de que al así hacerlo ésta no incluyó, como demandada, a una parte indispensable, este Tribunal resuelve, en el día de hoy, que el Subsecretario en propie-dad del Departamento de Agricultura de Puerto Rico debe cesar en sus funciones de Secretario Interino de dicho departamento.
Fundamenta dicha decisión aduciendo que las únicas y vigentes disposiciones legales en nuestra jurisdicción refe-rentes a la materia en controversia fueron el producto de una época en nuestra historia —preconstitución del Estado Libre Asociado de Puerto Rico— en donde nuestra Asam-blea Legislativa era una “trunca”, que estaba sujeta a “tales cortapisas que no era razonable pensar que [ésta] pudiese podar las facultades del Gobernador nombrado por la me-trópoli”, y que dicho articulado “responde a una filosofía superada ya por nuestro ordenamiento jurídico de hoy”, lle-gando “un momento en todo interinato en que se activa la cláusula de separación de poderes [de nuestra Constitución] y el interinato tiene que cesar”.
La decisión que hoy emite la mayoría de este Tribunal pasa por alto que con posterioridad al advenimiento de nuestra Constitución la Asamblea Legislativa de Puerto Rico no sólo ratificó las referidas disposiciones legales, sino que en varias ocasiones aprobó legislación similar en relación con departamentos del gobierno de nueva creación, lo cual es indicativo de lo erróneo de la tesis sostenida por la mayoría.
Al así hacerlo, en adición y por fíat judicial, establece *637una norma rígida e inflexible, la aplicación de la cual per-judica innecesariamente a la Rama Ejecutiva al trastocar ese “fino balance” que a toda costa debemos preservar entre las otras ramas de gobierno y la cual de por sí atenta contra el principio de separación de poderes que la opinión de la mayoría pretende salvaguardar. Es por ello que me veo obligado a disentir.
I

Los hechos

Con motivo de la renuncia del Secretario del Departa-mento de Agricultura de Puerto Rico, el 4 de septiembre de 1981 el aquí demandado Carlos J. López Nieves, Subsecre-tario en propiedad del referido departamento, comenzó a ejercer en forma interina los deberes y funciones del cargo de Secretario, ello en cumplimiento de las expresas disposiciones a esos efectos tanto del Art. 172 del Código Político de Puerto Rico, 3 L.P.R.A. sec. 5f6 como del Art. 7 de la Ley Núm. 60 de 25 de abril de 1950 (3 L.P.R.A. sec. 357).
Posteriormente, habiendo sido nominado el Subsecreta-rio López Nieves x por el honorable señor Gobernador de Puerto Rico para el cargo de Secretario en propiedad del Departamento de Agricultura, nombramiento que fue rechazado por el Senado de Puerto Rico, el referido deman-dado continuó desempeñando en forma interina las fun-ciones de Secretario de dicho departamento en virtud, repe-timos, del cargo de Subsecretario en propiedad que ocupaba y como consecuencia de la obligación y facultad legal que le imponen y le confieren, respectivamente, las ya menciona-das disposiciones de ley.
Alegando, en lo pertinente, que las “actuaciones del Demandado en la capacidad de Secretario de Agricultura, sean en carácter de interino o de cualquier otra forma, son ilegales por carecer su nombramiento de validez constitucional dado el rechazo de su designación por parte del Senado de Puerto Rico” (énfasis suplido), el honorable señor *638Presidente del Senado de. Puerto Rico, en unión a otros miembros de ese alto cuerpo, radicó ante el honorable Tribunal Superior de Puerto Rico, Sala de San Juan, una petición de injunction contra el aquí demandado apelante Carlos J. López Nieves, en la que solicitaron de dicho tribunal que emitiera “un auto de Injunction Preliminar y, pos-teriormente, un auto de Injunction Permanente, ordenando al Demandado que se abstenga de ejercer las funciones de Secretario de Agricultura, ya sea en su carácter de Subse-cretario o en cualquier otra forma”. (Énfasis suplido.) (2)
Expedida por el tribunal de instancia una orden dirigida al demandado para que mostrara causa por la cual no se debía declarar con lugar la referida petición de injunction, y habiendo sido citado el demandado, éste radicó una moción de desestimación y/o sentencia sumaria, en la cual alegó, en síntesis, que la parte demandante carecía de una causa de acción en contra del demandado, por cuanto en su calidad de Subsecretario del Departamento de Agri-cultura tiene el “deber ministerial de actuar como Secreta-rio Interino de Agricultura en ausencia del Secretario”, deber que le fue impuesto “por la propia ley”, y que el recurso de injunction radicado por la parte demandante era improcedente en derecho, en virtud de las disposiciones del Art. 678, incisos 3 y 5 del Código de Enjuiciamiento Civil de Puerto Rico, 32 L.P.R.A. see. 3524. Dicha moción fue argu-*639mentada por las partes en una vista celebrada ante el tribunal de instancia el 7 de septiembre de 1982, quedando sometido el asunto.
Con fecha de 20 de octubre de 1982, el honorable Tribunal Superior de Puerto Rico, Sala de San Juan, —Hon. Peter Ortiz, Juez— dictó sentencia sumaria mediante la cual declaró con lugar la demanda radicada y dictó “orden de Injunction Permanente prohibiéndole [sic\ al deman-dado, Hon. Carlos J. López Nieves, continuar ejerciendo el cargo y las funciones del puesto de Secretario de Agricul-tura”.
El tribunal de instancia adujo, en apoyo de su sentencia, dos fundamentos, a saber:
1 — Es indudable que el mantener en un puesto a un funcio-nario que ha sido expresamente rechazado por el Senado por un periodo de más de seis meses (abril a octubre) viola los más elementales principios de la doctrina de separación de poderes. Equivocado o no; por razones puramente político-partidistas o no, el Senado emitió su juicio. La actuación del Poder Ejecutivo al mantener al demandado ejerciendo las fun-ciones reales del cargo es soslayar la voluntad del Senado; es convertir en letra muerta los derechos y prerrogativas que le otorga la Constitución a la rama legislativa. Ante ese cuadro no puede prosperar la interpretación literal, por no llamarla legalista, del demandado, de que el estatuto le permite seguir actuando como Secretario Interino del Departamento de Agricultura. No hay duda de que dicha facultad emana de la sección 357, pero la misma no controla la situación ante nos. (3) (Énfasis suplido.)
Citando el caso de Williams v. Phillips, 360 F.Supp. 1363 (1973), expresó que:
*6402 — Independientemente del hecho de que el Sr. López Nieves fue rechazado por el Senado, entendemos que los demandantes tendrían derecho al remedio solicitado. Aunque el demandado nunca hubiera sido nominado como secretario en propiedad, un interinato por más de seis meses también afecta adversamente los derechos y prerrogativas del Senado.
II

Procedencia del recurso interpuesto

El citado Art. 172 del Código Político de Puerto Rico dispone:
En caso de muerte, renuncia o separación del jefe de algún departamento, oficina o negociado del Gobierno Estadual, o de la incapacidad o ausencia temporal de éste, el auxiliar o delegado del respectivo departamento, oficina o negociado, siempre que la ley no dispusiere en contrario, ejercerá el cargo de dicho jefe, mientras se nombre e instale el respectivo sucesor, o cese dicha incapacidad o ausencia. (Énfasis su-plido.)
Por otro lado, el citado Art. 7 de la Ley Núm. 60 de 25 de abril de 1940 dispone, en lo pertinente, que:
El Subsecretario de Agricultura estará bajo la dirección del Secretario de Agricultura, ayudará a éste en sus funciones y tendrá a su cargo la supervisión de las divisiones, negociados, servicios, oficinas y dependencias del Departamento que el Secretario le asignare; podrá sustituir al Secretario en caso de ausencia, enfermedad o renuncia, y desempeñará, además, todos los deberes y obligaciones que le asigne el Secretario. (Énfasis suplido.)
Como consecuencia inexorable de las anteriores trans-critas disposiciones legales, al ocurrir la renuncia del Secretario en propiedad del Departamento de Agricultura de Puerto Rico, el señor López Nieves, por su condición de Subsecretario, no sólo estaba autorizado, sino obligado, a asumir las funciones del cargo de Secretario Interino del referido departamento; de hecho, entendemos que la única forma en que el señor López Nieves podría evitar el tener *641que asumir y/o seguir desempeñando dichas funciones es mediante su renuncia al cargo de Subsecretario.
En otras palabras, la “actuación” del señor López Nieves, en su carácter de Subsecretario, de ocupar el cargo de Secretario Interino y/o desempeñar las funciones del mismo, al igual que las demás “actuaciones” que conlleva el desempeño del cargo en sí de Secretario Interino, son actua-ciones autorizadas por una ley de la Asamblea Legislativa de Puerto Rico. ¿Cuál es la importancia de este hecho? Veamos.
El Art. 678 del Código de Enjuiciamiento Civil de Puerto Rico, 32 L.P.R.A. sec. 3524, dispone, en lo perti-nente, qüe:

No podrá otorgarse un injunction ni una orden de entre-dicho:

3 — Para impedir la aplicación u observancia de cualquier ley de la Asamblea Legislativa de Puerto Rico, o el cumpli-miento de cualquier actuación autorizada por ley de la Asamblea Legislativa de Puerto Rico, de un funcionario público, de una corporación pública, o de una agencia pública, o de cualquier empleado o funcionario de dicha corporación o agencia, a menos que se hubiera determinado por sentencia final, firme, inapelable e irrevisable, que dicha ley o actuación autorizada por ley es inconstitucional o inválida.
5 — Para impedir el ejercicio en forma legal de un cargo público o privado, por la persona que estuviera en posesión del mismo. (Énfasis suplido.)
Estando autorizado y obligado por ley el aquí deman-dado, como hemos visto, a asumir interinamente las fun-ciones del cargo de Secretario del Departamento de Agri-cultura de Puerto Rico, al producirse la renuncia del secre-tario en propiedad de dicho departamento y estando, en consecuencia, esa y todas sus demás actuaciones como Secretario Interino autorizadas por leyes de la Asamblea *642Legislativa de Puerto Rico, la utilización del recurso de injunction le estaba vedada a la parte demandante por dis-posición expresa, a esos efectos, del citado Art. 678 del Código de Enjuiciamiento Civil de Puerto Rico.
En Arrarás v. Tribunal Superior, 100 D.P.R. 379, 381 (1972) —caso en que tres estudiantes del Recinto de Maya-güez de la Universidad de Puerto Rico radicaron una “soli-citud de entredicho”, en la cual alegaron que los demanda-dos José Enrique Arrarás y Rafael Pietri Oms, en su calidad de Rector y Presidente de la Junta de Disciplina, respectivamente, de dicho recinto “les han formulado car-gos y se proponen tomar sanciones contra ellos por haber organizado una actividad consistente en un mit[i]n y piquete no autorizado, en violación del inciso 7 del Art. X del Reglamento General de Estudiantes de la Universidad de Puerto Rico” (énfasis suplido); en donde los estudiantes demandantes atacaban la validez de la citada disposición reglamentaria por constituir la misma una violación de sus derechos constitucionales de libre expresión, de reunión y de estudio, y que la “solicitud de entredicho” estaba predi-cada en los graves e irreparables daños que se le causarían al aplicárseles sanciones que acarrearían la interrupción de sus estudios— este Tribunal, citando como fundamento las disposiciones antes transcritas del Art. 678 del Código de Enjuiciamiento Civil, y al revocar al tribunal de instancia, el cual había expedido una orden provisional de entredicho, expresó:
En Las Monjas Racing Corp. v. Com. Hípica, 67 D.P.R. 45 (1947), al interpretar lo dispuesto en el Art. 678 antes citado dijimos que la primera determinación a hacerse era si la actuación de la agencia pública era una autorizada por ley, y no si la actuación era válida o constitucional. Y ello es así porque precisamente la validez o constitucionalidad de la actuación es lo que debe decretarse con antelación a la expe-dición del entredicho o injunction, por sentencia final, firme, inapelable e irrevisable. En otras palabras, lo determinante es si la actuación está comprendida dentro de la autoridad con-*643ferida por ley al funcionario, bien sea gubernamental o de una corporación o agencia pública. Véanse además, Mari v. Vicéns, 67 D.P.R. 473 (1947); Jiménez v. Jiménez, 71 D.P.R. 502 (1950). Cf. Harper v. Jones, 195 F.2d 705 (1952), cert. den. 344 U.S. 821 (1952).
Examinadas las disposiciones de la Ley de la Universidad y del Reglamento General de Estudiantes, citadas precedente-mente, es evidente que la formulación de cargos y los trámites subsiguientes de celebración de vista, etc. son actua-ciones autorizadas. Los funcionarios envueltos actuaron de acuerdo con las disposiciones reglamentarias. Siendo su actuación conforme a la ley, la misma está comprendida den-tro de las exclusiones del remedio de injunction provistas en el Art. 678 del Código de Enjuiciamiento Civil. Cualquier injunction preliminar, permanente o con carácter de entredi-cho, que fuere expedido en tales circunstancias es nulo e inefectivo. 32 L.P.R.A. see. 3524.
El procedimiento de injunction no es el adecuado para la determinación de la constitucionalidad o validez de la actua-ción de un funcionario de una instrumentalidad, agencia o corporación pública si su actuación tiene base en la ley. Para ello es necesario un juicio ordinario. La Ley de Sentencias Declaratorias provee un remedio adecuado que puede utili-zarse para la determinación de la validez o constitucionalidad de las disposiciones del Reglamento General de Estudiantes contenidas en la formulación de cargos. 32 L.P.R.A. sees. 2991 et seq.
No habiéndose demostrado que las actuaciones de los funcio-narios universitarios aludidos no están autorizadas por ley o que las disposiciones del Reglamento General de Estudiantes hayan sido declaradas inválidas o inconstitucionales por determinación judicial en sentencia final, firme, inapelable e irrevisable, resolvemos que no procede el recurso de injunction para impedir el cumplimiento de la actuación de los demandados en su carácter respectivo de funcionarios de la Universidad de Puerto Rico, estando dichas actuaciones pro-tegidas por la prohibición contenida en la See. 3524 del Título 32 de las Leyes de Puerto Rico Anotadas. (Énfasis suplido.) Págs. 384, 386-387.
*644La doctrina o norma general, establecida desde hace muchos años por este Tribunal y reafirmada en el caso de Arrarás, supra, pág. 386, a los efectos de que el “procedi-miento de injunction no es el adecuado para la determi-nación de la constitucionalidad o validez de la actuación de un funcionario de una instrumentalidad, agencia o corpo-ración pública si su actuación tiene base en la ley”, por cuanto “precisamente la validez o constitucionalidad de la actuación es lo que debe decretarse con antelación a la expedición del entredicho o injunction, por sentencia final, firme, inapelable e irrevisable” (énfasis suplido), está vigente hoy día, no obstante la enmienda que se le hiciera al referido Art. 678 del Código de Enjuiciamiento Civil me-diante la Ley Núm. 12 de 8 de agosto de 1974. (4)
La enmienda realizada se refiere a acciones en pro de la vindicación de los derechos civiles de un individuo frente al gobierno. Pierson Muller I v. Feijoó, 106 D.P.R. 838, 846, 852-853 (1978). La inaplicabilidad de dicha enmienda al presente caso, dado los hechos particulares del mismo, es indisputable: aquí no se trata de la vindicación de los dere-chos de unos individuos frente al gobierno; como expresa la opinión de la mayoría, se trata de la confrontación de dos ramas “del gobierno en pugna”. (5)
Es por ello que resulta verdaderamente sorprendente el hecho de que la opinión de la mayoría de este Tribunal des-carte este señalamiento —el de la improcedencia del recurso de injunction debido a la expresa prohibición estatutaria a esos efectos— como uno que “carece ... de apoyo”, aduciendo como fundamento el que “Esta legislación obedeció al propó-sito de impedir la paralización del gobierno mediante ale-gaciones privadas de inconstitucionalidad. La legislación no *645persigue el objetivo de evitar que en pleitos revestidos de alto interés público no se puedan deslindar las respectivas facultades de dos ramas del gobierno en pugna”. (Énfasis suplido.) Pág. 612.
Esta aseveración —la misma carece de referencia jurí-dica alguna— es completa y totalmente errónea. En primer lugar la referida ley no hace distinción alguna entre alega-ciones privadas de inconstitucionalidad y pleitos supuesta-mente revestidos de alto interés público entre dos ramas de gobierno en pugna. En segundo lugar, en la exposición de motivos de dicha legislación se expresó que el propósito de la misma era el de evitar la expedición por los tribunales de órdenes de entredicho y de injunctions en relación con la observancia de estatutos públicos y demás actuaciones de la administración pública, ya que dichos injunctions y entre-dichos lo que causan es la desorganización en el proceso ordenado del gobierno y la incertidumbre y confusión en la observancia de la ley. (6)
¿Qué efectos tendrá la decisión que emite la mayoría de este Tribunal en el día de hoy en el Departamento de Agri-cultura de Puerto Rico? ¿Tendrá la misma el efecto de des-organizar el proceso ordenado de gobierno y la creación de incertidumbre y confusión en la observancia de la ley?
De momento se nos ocurre —y creemos que es sufi-ciente— que la referida decisión deja “sin cabeza” que dirija, no sabemos por cuánto tiempo, a un importante depar-tamento del Gobierno de Puerto Rico. De la propia opinión *646de la mayoría del Tribunal se puede inferir que ello puede ser por un largo período. Esto es así debido a que dicha decisión, en su empeño de justificar su conclusión a los efec-tos de que el señor Gobernador no es parte indispensable en el pleito, indica que “el decreto emitido en instancia no ordena al honorable Gobernador de Puerto Rico a hacer nada” y, más adelante expresa, que “[e]l decreto no le instruye [al Gobernador] a tomar curso alguno de acción”. En adición, dada la situación actual en Puerto Rico, (7) podría resultar en un largo período antes de que se consiga a otra persona —calificada para el puesto, que esté dis-puesta a aceptarlo, y que sea confirmada por el Senado de Puerto Rico— para llenar la vacante de Secretario en pro-piedad del departamento en controversia. Mientras eso sucede, .¿quién dirige el referido departamento?
En la opinión de la mayoría se expresa, como segundo fundamento para demostrar la “procedencia” del recurso de injunction en esta clase de situaciones, que: “Está amplia-mente reconocido que un grupo de senadores puede solicitar un injunction o una sentencia declaratoria para cuestionar la ocupación de un cargo por una persona en detrimento del poder de confirmación del Senado.” (8) (Énfasis suplido.) Se cita como única autoridad de lo anteriormente expresado, el caso de Williams v. Phillips, supra.
El citado caso, en lo que respecta a la utilización del recurso de injunction en esta clase de situaciones, es clara-mente inaplicable y distinguible de la situación de hechos con que nos confrontamos en el presente caso.
En Williams, supra, se trataba de la agencia federal conocida como Office of Economic Opportunities. Por dispo-*647sición expresa de ley, el director de dicha agencia, así como los auxiliares de dicho director, tenían que ser nombrados por el Presidente de Estados Unidos con el consejo y con-sentimiento del Senado de Estados Unidos. La ley no pro-veía para el nombramiento de un director interino. El Pre-sidente, en contravención a la ley, nombró al demandado Phillips como director interino, sin someter su nombra-miento al Senado. Como la ley no provee para el nombra-miento de un director en funciones, el demandado estaba ocupando el mencionado cargo ilegalmente, mediante un acto ultra vires del Presidente de Estados Unidos. Siendo ello así, era clara la procedencia del recurso de injunction.
El caso citado no ilustra que se pueda utilizar un inter-dicto en contravención a lo dispuesto por nuestro legislador mediante la ley “anti-injunction”. Por el contrario, la situa-ción de hechos que plantea el referido caso de Williams, admitiría la utilización de dicho recurso aun en nuestra jurisdicción; ello debido a que las actuaciones del deman-dado Williams no eran actuaciones autorizadas por la ley.
En el presente caso, como ya hemos visto a la saciedad, la ley expresamente autoriza al aquí demandado, en ausen-cia del secretario en propiedad, a desempeñar las labores de Secretario Interino. Como podemos observar, los dos casos son obvia y claramente distintos.
Nos resta por considerar la procedencia del recurso del quo warranto, recurso que, de acuerdo con la representación legal de señor López Nieves, es el que debió ser radicado en el presente caso. No le asiste la razón; el mismo resulta igualmente improcedente en derecho, dada la situación particular del presente caso, en que existe una ley que autoriza al señor López Nieves a desempeñar el cargo de Secretario Interino.
Conforme las disposiciones del Art. 641 del Código de Enjuiciamiento Civil, 32 L.P.R.A. see. 3392, el remedio del quo warranto procede, entre otras, “Cuando alguna persona usurpare o ilegalmente ejerciere o desempeñare funciones *648de algún cargo público”. (9) Por no ser esa la situación en el caso que nos ocupa, es evidente la improcedencia de dicho recurso.
Ahora bien, el hecho de que a la parte demandante, como hemos visto, le estuviera vedada la utilización de los recursos de injunction y de quo warranto, ¿significa ello que dicha parte, entendiendo honestamente que estaba en la obligación de vindicar “sus derechos”, estaba huérfana de remedio legal alguno? Ciertamente que no.
Lo primero que estaba a su alcance —lo cual discutire-mos posteriormente en forma más amplia— era el legislar con el propósito de enmendar, a los efectos de limitar los interinatos, tanto las disposiciones pertinentes del Código Político de Puerto Rico como las leyes orgánicas de los dis-tintos departamentos del Gobierno de Puerto Rico. De no querer así proceder, o de así hacerlo y el honorable señor Gobernador de Puerto Rico entender que debía vetar dichos proyectos de ley, o de resolverse por los tribunales que dichas enmiendas no pueden tener efectos retroactivos, tenía a su alcance el remedio sobre sentencia declaratoria, remedio al cual este Tribunal refirió a los estudiantes demandantes en el caso de Arrarás v. Tribunal Superior, supra, remedio hoy reglamentado bajo las disposiciones de la Regla 59 de las de Procedimiento Civil de 1979. (10)
En síntesis, habiendo sido expedido el injunction solici-tado bajo la situación de hechos antes expresada, procede que se decrete, al amparo de las disposiciones del Art. 678 *649del Código de Enjuiciamiento Civil de Puerto Rico y de lo resuelto en Arrarás v. Tribunal Superior, supra, pág. 386, que el mismo “es nulo e inefectivo”. (Énfasis suplido.)
HH hH

El tercero ausente o indispensable

Consideremos si el honorable señor Gobernador de Puer-to Rico es o no parte indispensable en el procedimiento. La materia de parte indispensable está regulada en nuestra jurisdicción por la Regla 16.1 de las de Procedimiento Civil de 1979, la cual proviene de la Regla 19(a) de las de Proce-dimiento Civil federal. La mencionada regla federal sufrió una importante enmienda en el año 1966, enmienda que es la responsable del nuevo enfoque que se le ha dado a la pro-blemática de parte indispensable: la decisión a que se llegue respecto a dicho problema debe ser el resultado de conside-raciones prácticas a la luz de las circunstancias de cada caso en particular. Provident Bank v. Patterson, 390 U.S. 102 (1968). Comentando dicho caso, encontramos en Moore’s Federal Practice (11) que “The Supreme Court has made it clear, however, that the new emphasis, on practical effect should not be ignored and the question of proceeding or dismissing for want of parties must be approached in the light of the circumstances of the particular case, not according to a priori classifications”. (Énfasis suplido.)
En Wright & Miller, Federal Practice and Procedure: Civil, (12) se expresa que “There is no precise formula for determining whether a particular nonparty must be joined under Rule 19(a). The decision has to be made in terms of the general policies of avoiding multiple litigation, providing the parties with complete and effective relief in a single action, and protecting the absent persons from the possible perjudicial effect of deciding the case without them. Account *650also must be taken of whether other alternatives are available to the litigants”. (Énfasis suplido, escolio omitido.)
Por último, se debe tener presente la situación particular que presenta este caso dentro de la mencionada pro-blemática de parte indispensable: si el principal o funciona-rio de mayor jerarquía es o no parte indispensable en un pleito en que se demanda a su subordinado. El caso norma-tivo, respecto a esta clase de situaciones, lo es el de Williams v. Fanning, 332 U.S. 490 (1947). Comentando el referido caso, en Wright & Miller (13) se expresa que: “The Court then established the principle that the superior officer is an indispensable party only ‘if the decree granting the relief sought will require him to take action, either by exercising directly a power lodged in him or by having a subordinate exercise it for him’. For 'if the decree which is entered will effectively grant the relief desired by expending itself on the subordinate official who is before the court' the superior governmental official is not an indispensable party.” (Énfa-sis suplido, escolios omitidos.)
A la luz de los principios arriba expresados, procedemos a determinar si el honorable señor Gobernador de Puerto Rico es o no parte indispensable:
A — La decisión a la que se llegue debe ser el resultado de consideraciones prácticas a la luz de las circunstancias presentes en el caso. Provident Bank v. Patterson, supra.
Hemos visto que de acuerdo con la norma jurídica impe-rante en esta jurisdicción un subsecretario de un departa-mento ejecutivo del Gobierno de Puerto Rico, en el caso de separación del cargo, muerte o renuncia del secretario en propiedad, viene obligado, y autorizado, a desempeñar el cargo de secretario interino del referido departamento, hasta tanto “se nombre e instale el respectivo sucesor”.
¿En manos de qué funcionario del Gobierno de Puerto Rico está el nombrar “el respectivo sucesor” del secretario renunciante?
*651¿Quién es el funcionario del Gobierno de Puerto Rico que puede, por su acción, alterar la situación existente en el Departamento de Agricultura?
¿Quién es el funcionario del Gobierno de Puerto Rico que puede explicar las razones que existen, si alguna, por las cuales no se ha cubierto la vacante del cargo de secretario en propiedad del Departamento de Agricultura?
La opinión mayoritaria sostiene que este pleito es uno revestido de alto interés público; que se trata de dos ramas del gobierno en pugna; y que el asunto de si una parte es o no indispensable “es de orden tan relevante y vital que puede presentarse en apelación por primera vez o aun suscitarse por este Tribunal sua sponte”. (Énfasis suplido.) Siendo ello así y en vista de que resulta sumamente conveniente a los mejores intereses del Pueblo de Puerto Rico el que la implantación de la política pública, por parte del Departa-mento de Agricultura, no sea interrumpida innecesaria-mente, ¿no sería más propio y razonable que se le conceda al Primer Ejecutivo del país, máximo representante de la Rama Ejecutiva del Gobierno de Puerto Rico, la oportu-nidad de ser oído y así poder contar con el beneficio de su posición antes de emitir una decisión que puede tener con-secuencias tan graves para el Pueblo de Puerto Rico?
¿Acaso no debe ser ahora la acumulación obligatoria de partes —según expresa y acepta la propia opinión de la mayoría— “el resultado tan solo de consideraciones prag-máticas”?
¿Qué era lo más “práctico” en el presente caso: resolver el mismo en presencia o en ausencia del honorable señor Gobernador de Puerto Rico?
B — La decisión a la que se llegue debe proveer a las partes un completo y efectivo remedio de una sola vez, evitar nueva litigación y proteger al ausente del posible efecto perjudicial de haberse resuelto el caso sin dársele la oportunidad de ser oído, Wright & Miller, supra, Sec. 1601, pág. 35.
*652Recordemos que la alegación principal de la parte demandante es a los efectos de que el poder ejecutivo, me-diante la .utilización del Subsecretario demandado como Secretario Interino del Departamento de Agricultura, le está violando o despojando del poder de confirmación que confiere al Senado de Puerto Rico la Constitución de Puerto Rico.
La opinión dé la mayoría resuelve o dispone que el señor López Nieves cesará automáticamente en sus funciones de Secretario Interino de Agricultura a los treinta días de la fecha de la notificación de la sentencia que se emita en el presente caso. Procede que nos preguntemos: ¿En qué se beneficia o mejora la situación del Senado de Puerto Rico con esta decisión? ¿Cesa con la misma, en su totalidad, la supuesta violación del poder de confirmación del Senado de Puerto Rico?
Si el honorable señor Gobernador de Puerto Rico —si-guiendo los consejos que le ofrece la opinión de este Tribunal, a los efectos de que él puede resolver no hacer nada por cuanto “[e]l decreto [emitido por el tribunal de instan-cia] no le instruye a tomar curso alguno de acción”— decide no actuar y como consecuencia de ello sencillamente se cruza de brazos, ¿no procedería que el Senado, nuevamente, en supuesta vindicación de sus poderes de confirmación, viniera obligado a recurrir a los tribunales de justicia para “obligar” al señor Gobernador de Puerto Rico a nombrar un secretario en propiedad del Departamento de Agricultura?
En vista de ello, ¿provee a las partes la decisión que se emite en el día de hoy, un completo y efectivo remedio y evita la misma futura litigación?
C — El funcionario de superior jerarquía será parte indispensable en un pleito en que se haya demandado a su subordinado, únicamente si la decisión que concede el remedio solicitado requiere de dicho funcionario de superior jerarquía tomar alguna acción. Williams v. Fanning, supra.
*653La opinión mayoritaria, con el propósito obvio de evitar la norma establecida en el caso de Williams v. Fanning, supra, expresa, repetimos, que “[e]l decreto emitido en instancia no ordena al honorable Gobernador de Puerto Rico a hacer nada”. ¿Es realmente correcta esta aseve-ración? ¿No está obligado el Gobernador de Puerto Rico por la Constitución del Estado Libre Asociado de Puerto Rico a “[c]umplir y hacer cumplir las leyes”? Si meramente se cruza de brazos, ¿no queda el Departamento de Agricultura sin funcionario alguno que lo dirija y que implante su pro-grama? ¿Cumple de esa forma el Gobernador con el arriba expresado mandato constitucional? ¿No es cierto, entonces, que la decisión del Tribunal en el presente caso requiere del Gobernador tomar alguna acción? ¿No es el Gobernador, en su consecuencia, parte indispensable en este procedimiento?
En síntesis —a los fines de la argumentación y presu-miendo que la parte demandante hubiera acudido ante el foro judicial mediante el recurso correcto y apropiado— por las razones antes expresadas, entendemos que la parte demandante venía obligada a incluir como parte deman-dada al honorable señor Gobernador de Puerto Rico. (14)
Igualmente, entendemos que al no hacerlo así la parte demandante, el tribunal de instancia, en el descargo responsable de sus funciones y teniendo la facultad para hacerlo, venía obligado, antes de dictar la sentencia suma-ria que emitió, a ordenar que el señor Gobernador de Puerto Rico fuera incluido como parte demandada. Sobre todo, cuando consideramos que el fundamento principal que aduce dicho tribunal en apoyo de la sentencia que emite es que el responsable de la situación imperante en el Depar-tamento de Agricultura lo era el señor Gobernador por *654cuanto, según el referido tribunal, el “mantener al deman-dado ejerciendo las funciones reales del cargo es soslayar la voluntad del Senado”.
Resulta para nosotros inconcebible que un tribunal de justicia responsabilice a una “parte” sin previamente ha-berle concedido —estando en su poder el así hacerlo— la oportunidad de tener su “día en corte”.
La opinión de la mayoría lo que hace es confirmar este reprochable error. Este Tribunal, en su intento por justi-ficar dicha errónea posición aduce que “surge de autos que el honorable Gobernador de Puerto Rico estaba enterado del pleito”, y que su “propio abogado, el Secretario de Justicia, fue quien contrató la representación legal del demandado”.
En primer lugar, el honorable Secretario de Justicia de Puerto Rico es el abogado del Estado Libre Asociado de Puerto Rico —véase el Art. 64 del Código Político, 3 L.P.R.A. see. 72— y no meramente el “abogado del Gobernador”.
En segundo lugar, de acuerdo con las disposiciones del Art. 1 de la Ley Núm. 27 de 2 de julio de 1947 (3 L.P.R.A. see. 103), el Secretario de Justicia está autorizado, a soli-citud de una instrumentalidad o corporación pública del Estado Libre Asociado de Puerto Rico, para contratar abo-gados en la práctica privada de la profesión, para que com-parezcan a los tribunales en representación de los intereses de dichas instrumentalidades o corporaciones públicas. (15)
En tercer lugar, a pesar de que es un hecho cierto que el honorable Secretario de Justicia de Puerto Rico fue empla-zado en el presente caso, dicho funcionario no fue empla-zado, como aparentemente insinúa la opinión del Tribunal, como “abogado del Gobernador”. Fue emplazado por la parte demandante en cumplimiento de las disposiciones, a esos efectos, de la Regla 4.4(g) de las de Procedimiento Civil de 1979, que expresamente disponen que cuando se de-*655manda a un funcionario —en este caso, a Carlos J. López Nieves— o a una instrumentalidad del Estado Libre Aso-ciado de Puerto Rico, que no fuere una corporación pública, se diligenciará el emplazamiento “entregando copia ... a dicho funcionario o al jefe ejecutivo de dicha instrumenta-lidad y al Secretario de Justicia”. (Énfasis suplido.) Es un hecho incuestionable que cuando se emplaza por mandato de dicha regla de procedimiento civil al Secretario de Justi-cia, no se entiende, bajo ningún concepto, que el Gobernador de Puerto Rico ha sido emplazado.
Ahora bien, no hay duda de que es muy posible que por ser éste un pleito “revestid[o] de [gran] interés público”, el señor Gobernador de Puerto Rico se debe haber enterado de la demanda que radicara el Senado de Puerto Rico; al igual que es muy probable que los funcionarios que fueron emplazados le deben haber informado del mismo.
Amparado en ello, la opinión de la mayoría de este Tribunal insinúa que estuvo al alcance del señor Gobernador el haber radicado una solicitud de intervención en el pleito, al amparo de la Regla 21 de las de Procedimiento Civil de 1979 y que no lo hizo así. ¿Realmente tuvo la oportunidad para ellol Creemos que no. Recordemos que una vez se radicó la demanda, la parte demandada presentó una moción de desestimación y/o de sentencia sumaria, en relación con la cual el tribunal de instancia señaló una vista; celebrada la misma, el tribunal, prontamente, dictó la sentencia que hoy revisamos. Es evidente que no hubo opor-tunidad de intervenir.
<J

La duración o término de los interinatos

En la jurisdicción federal existen disposiciones similares a las del citado Art. 172 del Código Político de Puerto Rico. (16) Se dispone, en términos generales, que en caso de *656que el jefe de un departamento ejecutivo del Gobierno de los Estados Unidos muera, renuncie, se enferme o se ausente, su primer asistente o, por excepción, el jefe de otro depar-tamento ejecutivo que para ello sea designado por el Presi-dente, ocupará y desempeñará interinamente el cargo del referido funcionario.
En dicha jurisdicción, sin embargo, el término o dura-ción del interinato está expresamente reglamentado por esta-tuto, i(17) Originalmente se legisló —en el 1868— que dicho interinato no podía exceder de diez (10) días. En el 1891 se enmendó la ley a los efectos de aumentar el referido período a treinta (30) días, período vigente en la actualidad.
Por cuanto nuestra Asamblea Legislativa nunca ha legislado en forma similar a la del Congreso de los Estados Unidos para limitar el término o duración de los interina-tos, la norma imperante y única, respecto a esta materia en nuestra jurisdicción, la constituyen las disposiciones a esos efectos del anteriormente transcrito Art. 172 del Código Político de Puerto Rico.
Confrontada con la inescapable realidad jurídica de que la decisión emitida por el tribunal de instancia no puede prevalecer, por razón de que conflige con las expresas dis-posiciones en contrario del citado Art. 172, y con el propó-sito de justificar su decisión confirmatoria de la misma, la opinión de la mayoría elabora una teoría mediante la cual divide la “historia de las Asambleas Legislativas de Puerto Rico” en dos períodos: “preconstitución” y “postconstitución” del Estado Libre Asociado de Puerto Rico.
Señala que el antes citado Art. 172 advino a nuestro ordenamiento jurídico con anterioridad al 1952. Como fun-damento para la total apatía de la Asamblea Legislativa respecto al mismo durante la “época preconstitución”, ase-vera que la inacción se debió a que se trataba de una Asam-blea Legislativa “trunca”, en una época en que “no existía un Senado responsable al pueblo”, y que era un “poder *657legislativo ... sujeto a tales cortapisas que no era razonable pensar que éste pudiese podar las facultades del gobernador nombrado por la metrópoli”.
Aparte de que dichas aseveraciones, por razones que expresaremos más adelante, son erróneas, las mismas cons-tituyen, en nuestra humilde opinión, una inmerecida y gra-tuita ofensa a todos aquellos buenos y responsables puerto-rriqueños que durante años laboraron incansablemente como miembros no remunerados de las distintas Asambleas Legislativas, época que produjo seres humanos extraordi-narios que todavía son recordados, por algunos de nosotros, con reverencia, respeto y admiración, y que se trata de ser-vidores públicos de excelencia, que no se merecen, por inferencia, el mote o calificativo de sometidos e irresponsa-bles.
Las mencionadas aseveraciones, como ya dijimos, son completamente erróneas: las mismas se caen por su propio peso, al tomarse en consideración que las Asambleas Legis-lativas en la llamada “época posíconstitución” —ya supues-tamente, según la teoría de la mayoría, no truncas ni sujetas a los mandatos de la metrópoli— tampoco tomaron acción legislativa alguna para limitar el término o duración de los interinatos. Por el contrario, no sólo ratificaron la dispo-sición legal antes mencionada, sino que en varias ocasiones aprobaron legislación idéntica, relativa a departamentos de nueva creación en el Gobierno de Puerto Rico. (18)
*658Esta aplastante realidad destruye en su totalidad la teoría de una Asamblea Legislativa “preconstitución” “trun-ca” y “sujeta a los mandatos de la metrópoli”. La misma es prueba irrefutable de la clara y expresa intención legisla-tiva, a través de toda nuestra historia de pueblo, a los efectos de que en caso de que ocurra una vacante en la posición de secretario en propiedad de uno de los departamentos ejecu-tivos del Gobierno de Puerto Rico, el subsecretario de ese departamento está autorizado para ejercer, como secretario interino, las funciones y deberes del secretario “mientras se nombre e instale el respectivo sucesor”, como dispone el ci-tado Art. 172 del Código Político o, lo que es lo mismo, “mientras dure la vacante”, como disponen las distintas leyes orgánicas antes citadas.
Aparentemente consciente, de ello, la opinión de la ma-yoría hace la aseveración (19) de que el citado Art. 172 “responde a una filosofía superada ya por nuestro ordena-miento jurídico”, que su alcance ha quedado afectado por la Constitución del Estado Libre Asociado de Puerto Rico, y que “[ljlega un momento en todo interinato en que se activa la cláusula de separación de poderes y el interinato tiene que cesar”. (20)
No tenemos duda de que el advenimiento a nuestro ordenamiento jurídico, en el 1952, de la Constitución del Estado Libre Asociado ha afectado todo el sistema norma-tivo nuestro. Tenemos serias dudas, sin embargo, de que el citado Art. 172 del Código Político responda “a una filosofía superada ya por nuestro ordenamiento jurídico”, cuando lo *659cierto es que tan reciente como en 1973 la Asamblea Legis-lativa de Puerto Rico (21) aprobó una ley que contiene, bási-camente, el mismo enfoque y mandato de dicho artículo. (22)
Es debido a ello que a la opinión de la mayoría de este Tribunal no le queda otra alternativa, en justificación de su decisión, que “enmendar judicialmente” las disposiciones de ley antes citadas, aduciendo que “[l]lega un momento en todo interinato en que se activa la cláusula de separación de poderes y el interinato tiene que cesar”, so pena de conver-tirse en inconstitucional. Mediante esta “enmienda” se introduce un término a los interinatos aquí en controversia, que nunca fue concebido por nuestro legislador.
Nuestra Asamblea Legislativa, a través de toda su histo-ria, ha entendido que las disposiciones del citado Art. 172 del Código Político, así como las disposiciones de las distin-tas leyes orgánicas de los diferentes departamentos ejecu-tivos del Gobierno de Puerto Rico, constituyen sanos princi-pios de una buena administración pública —por cuanto facilitan la continuidad, en evitación de la desorganización administrativa que puede sobrevenir como consecuencia de la vacante— los cuales este Tribunal tiene la obligación de respetar, promover y fomentar. (23) Intercalarle a dicha dis-*660posición de ley por fíat judicial la “restricción” propuesta por la opinión de la mayoría, nos parece un tradicional caso de legislación judicial no autorizado ni deseado. Véase: Román v. Superintendente de la Policía, 93 D.P.R. 685 (1966). Ello es así, en especial cuando, como en el presente caso, se hace una determinación constitucional de esa índole, no obstante el hecho de que el recurso utilizado es improcedente en derecho. E.L.A. v. Aguayo, 80 D.P.R. 552, 596 (1958).
En adición tenemos que la norma jurisprudencial esta-blecida en el día de hoy cobija o aplica a “todo interinato” sin tomar en consideración que los aludidos principios de una buena administración pública pueden exigir, en deter-minado momento, un tratamiento distinto para determi-nada situación o departamento ejecutivo del gobierno. Ejemplo extraordinario de la flexibilidad que debe regir esta materia lo es la esfera federal. En la misma —en donde como hemos visto anteriormente, el Congreso de Estados Unidos en el ejercicio responsable de sus deberes legisló, desde el siglo pasado, con el propósito de limitar a treinta días los interinatos— se ha interpretado y resuelto que el término dispuesto como válido para el desempeño de los interinatos aplica de forma distinta al Departamento de Justicia de Estados Unidos, pudiéndose extender el ejerci-cio interino de funciones en la dirección de esa dependencia gubernamental hasta que la vacante sea cubierta. United States v. Lucido, 373 F.Supp. 1142 (1974); todo ello con el propósito y objetivo de garantizar el ejercicio continuado de las funciones vitales de la referida agencia.
El establecimiento del principio rígido e inflexible, a los efectos de que llega un momento en que todo interinato en la dirección de cualesquiera de los departamentos ejecutivos del Gobierno de Puerto Rico tiene que cesar, por razón de activarse la cláusula de separación de poderes de nuestra Constitución —sin que se tome en consideración las necesi-dades, deberes y prerrogativas de esa Rama Ejecutiva— cons-*661tituye, en nuestra opinión, un atentado contra la cláusula de separación de poderes similar al alegado y sostenido por la mayoría y al que hoy se le' pretende poner fin mediante la opinión que se emite.
En conclusión, la solución del problema no está en la presente intervención prematura e indebida de la Rama Judicial en favor de la Rama Legislativa y en perjuicio de la Rama Ejecutiva y, en última instancia, en perjuicio de los mejores intereses del Pueblo de Puerto Rico. La solución siempre ha estado y está al alcance de la Asamblea Legis-lativa de Puerto Rico: si así lo estima conveniente dicha rama, debe —como lo hiciera el Congreso de Estados Uni-dos— legislar con el propósito de limitar la duración de los interinatos; sobre todo cuando consideramos que la Rama Legislativa tiene a su alcance todos los recursos adecuados para evaluar profunda y concienzudamente todos los ele-mentos pertinentes a esta materia.
La Rama Judicial no existe para hacer el trabajo de las otras ramas del gobierno. Como expresáramos hace más de sesenta (60) años en Dottin v. Rigo & Co., 22 D.P.R. 405, 409 (1915): “El poder judicial no puede suplir la acción del poder legislativo imponiendo a los demandados condiciones que la Legislatura no ha tenido a bien imponerles, abs-teniéndose como se ha abstenido de legislar sobre la materia.”
Por las razones antes expresadas, la sentencia dictada en el presente caso por el honorable Tribunal Superior de Puerto Rico, Sala de San Juan, debería ser revocada.

 Santa Aponte v. Srio. del Senado, 105 D.P.R. 750 (1977); Santa Aponte v. Ferré Aguayo, 105 D.P.R. 670 (1977).


No se incluyó como demandado al honorable señor Gobernador de Puerto Rico. En el párrafo núm. 7 de la petición de injunction, sin embargo, se expresa que:
“El Gobernador de Puerto Rico, Hon. Carlos Romero Barceló, ha justificado y ha endosado públicamente las actuaciones del Demandado y lo ha respaldado para que continúe durante el resto del cuatrienio en el desempeño de las funciones de Secretario de Agricultura, a pesar del rechazo expreso por parte del Senado. Ha manifestado, además, que no se propone nombrar a ninguna otra persona para el cargo de Secretario de Agricultura durante el próximo cuatrienio y permite al Demandado que ejerza las funciones de ese cargo vía la ocupación del cargo de Subsecretario de Agricultura. Tales manifestaciones están contenidas en infor-mación de prensa del día 20 de abril de 1982 en los periódicos El Nuevo Día, San Juan Star, El Mundo y El Vocero, las cuales se hacen formar parte de esta Petición como Exhibit 5, 6, 7 y 8, respectivamente.”


 Procede tener presente, en relación con la controversia sobre “parte indispensable”, que el propio tribunal de instancia consideró que el que mantenía “al demandado ejerciendo las funciones reales del cargo” era el “Ejecutivo”, o sea, el honorable Gobernador de Puerto Rico; ello a pesar de que éste nunca fue traído al pleito, ni por la parte demandante ni por orden a esos efectos del propio tribunal de instancia.


 En cuanto a la posibilidad de considerar la misma situación de hechos del caso de Arrarás, supra, de una manera distinta, a la luz de las disposiciones de la citada Ley Núm. 12, quaere.


 Obsérvese que la opinión mayoritaria ni tan siquiera considera la posibi-lidad de que la referida enmienda es de aplicación a los hechos del presente caso.



“Decrétase por la Asamblea Legislativa de Puerto Rico:

“Artículo 1 — Exposición de Motivos. — Cualquier ley aprobada por la Asamblea Legislativa de Puerto Rico debe considerarse constitucional a menos que y hasta tanto se le declare nula por sentencia final, firme, inapelable e irrevi-sable. La expedición de órdenes de entredicho y de injunctions por las cortes inferio-res, en relación con la observancia de estatutos públicos y demás actuaciones de la administración pública, desorganiza el proceso ordenado de gobierno y crea incertidumbre y confusión en la observancia de la ley por motivo de la diversidad de opiniones entre los distintos jueces en cuanto a la validez o constitucionalidad de diversos estatutos y actos públicos.”


 Tomamos conocimiento judicial del hecho de que con anterioridad al rechazo del señor López Nieves, el Senado de Puerto Rico había rechazado a otro candidato nominado por el honorable señor Gobernador de Puerto Rico para el cargo de Secretario de Agricultura.


 Resulta curioso e interesante el hecho de que “de pasada” se admita la procedencia del remedio de sentencia declaratoria en esta clase de situaciones.


 “. . . Quo warranto is generally regarded as an appropriate and adequate remedy to determine the right or title to a public office, and to oust an incumbent who has unlawfully usurped or intruded into such office or is unlawfully holding the same. . . .” (Énfasis suplido.) 42 Am. Jur. 2d Injunctions Sec. 44, pág. 784 (1969).


 En el supuesto de que se radicara un recurso sobre sentencia declaratoria, en el cual se estimara como correcta por un tribunal la posición que sostiene la parte demandante y la sentencia así dictada adviniera final, firme e inapelable, sostenemos que sería únicamente entonces que se podría considerar la procedencia del recurso de injunction.


 Vol. 3A, Sec. 19.05(1), pág. 19-84 (1984).


 Vol. 7, Sec. 1604, pág. 35 (1972).


Supra, Sec. 1622, pág. 222.


 Recuérdese que, como surge del escolio (2), ante, la parte demandante, en el párrafo número 7 de la demanda que radicara, específicamente le imputa al señor Gobernador el haber hecho una serie de manifestaciones respecto a la cues-tión en controversia.


 Inclusive lo ha hecho en relación con casos en que los Señores Jueces de este Tribunal han sido demandados en su capacidad como tales.


 Véase, en general, 5 U.S.C. sees. 3345-3349 (1976).


5 U.S.C. see. 3348(1976).


 Así, por ejemplo, tenemos que al crearse en el 1969 el Departamento de Servicios Sociales, la Asamblea Legislativa dispone, en lo pertinente, que: “En caso de muerte, renuncia o separación del cargo del Secretario, el Subsecretario de Servicios Sociales ejercerá todas las funciones de aquél como Secretario de Servicios Sociales Interino, mientras dure la vacante.” (Énfasis suplido.) 3 L.P.R.A. sec. 211c(f).
En el 1972, al crearse el Departamento de la Vivienda, se dispuso por la Asamblea Legislativa de Puerto Rico, en lo pertinente, que: “En caso de muerte, renuncia o separación del cargo de Secretario, el Subsecretario ejercerá todas la funciones de aquél como Secretario interino mientras dure la vacante.” (Énfasis suplido.) 3 L.P.R.A. sec. 441c(c).
En el 1973, al crearse el Departamento de Servicios contra la Adicción, se dispuso por la Asamblea Legislativa de Puerto Rico, en lo pertinente, que: “En *658caso de muerte, renuncia o separación del Secretario, el Subsecretario ejercerá todas las funciones y deberes de aquél como Secretario Interino, mientras dure la vacante.” (Énfasis suplido.) 3 L.P.R.A. sec. 401b.


La cual carece de referencia jurídica alguna.


 Fundamento no alegado por la parte demandante al acudir ante el tribunal de instancia. Recuérdese que únicamente se alegó por dicha parte que las actuaciones del señor López eran' ilegales “dado el rechazo de su designación por parte del Senado de Puerto Rico”.


 Dominada entonces por el mismo partido político que la domina en la actualidad.


 Debe observarse que la Asamblea Legislativa, al aprobar las respectivas leyes orgánicas de los Departamentos de Servicios Sociales, de la Vivienda y de Servicios contra la Adicción, revirtió a la utilización de la palabra “ejercerá” del Art. 172 del Código Político, en sustitución de la palabra “podrá” del Art. 7 de la ley que creó el Departamento de Agricultura.
Ello, a nuestro entender, fortalece aún más la posición que sostenemos respecto a cuál ha sido siempre la “intención legislativa” en este aspecto.


 Debemos tener presente que el Senado de Puerto Rico no es la “Asamblea Legislativa”-, es meramente parte de ella, ya que ésta se compone, como sabemos, de dos cuerpos: el Senado y la Cámara de Representantes. El citado Art. 172 del Código Político y las leyes que crearon los distintos departamentos ejecutivos del Gobierno de Puerto Rico fueron el producto del trabajo de los dos cuerpos legislati-vos. Las preferencias y deseos del Senado, por más respetables que sean, no son índice absoluto de lo que constituye la intención de la Asamblea Legislativa de Puerto Rico.